     Case: 1:17-cv-03997 Document #: 50 Filed: 08/04/21 Page 1 of 3 PageID #:1528




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

NORMAN JOHNSON (R-10495),

        Petitioner,
                                                   Case No.: 1:17-cv-03997
v.
                                                   The Hon. John F. Kness
DAVID GOMEZ, WARDEN,
                                                   State Court Conviction
        Respondent.                                Case No. 09 CR 1017701




                      PETITIONER’S MOTION FOR LEAVE
                        TO OPEN LIMITED DISCOVERY

         The Petitioner, Norman Johnson (“Petitioner”) through his attorneys of the

UIC John Marshall Law School’s Pro Bono Clinic moves this court pursuant to Rule

6(a) and Section 28 U.S.C. § 2254, and petitions for an order authorizing limited

discovery in this matter. In support thereof, Petitioner incorporates and attaches his

memorandum of law in support of his motion.

         1. Norman Johnson filed his habeas petition with this court.

         2. The petition has been fully briefed.

         3. The court issued and Order after a status call on 6/7/2021. The Order set

a status hearing to 8/10/2021 “for the purpose of determining whether discovery

should be conducted pertaining to the decision by Petitioner's trial counsel not to call

Andrew Sanford as a trial witness.” [Doc #49]. After once again reviewing the file in

its possession and attempting to speak to witnesses, we have determined that we
   Case: 1:17-cv-03997 Document #: 50 Filed: 08/04/21 Page 2 of 3 PageID #:1529




need leave to engage in limited discovery pursuant to Rule 6(a) and Section 28 U.S.C.

§ 2254.

          4. As required by this court’s motion policy, movant inquired

from opposing counsel whether he agreed or opposed our motion, no

response was received as of this filing.

          WHEREFORE, Petitioner respectfully request that this Court enter an order

granting leave to obtain discovery, pursuant to Rule 6(a) of the Rules Governing §

2254 Cases, and for any other relief this court deems equitable and just.


                                              Respectfully submitted,

                                              NORMAN JOHNSON
                                              BY: /s/ J. Damian Ortiz           0
                                              One of the attorneys for Petitioner


J. Damian Ortiz / ARDC No. 6243609
Hugh Mundy / ARDC No.
 Christopher Dallas / 711 Law Student
 Tareq Alosh / 711 Law Student
 James Edwards / 711 Law Student
UIC JOHN MARSHALL LAW SCHOOL
PRO BONO LITIGATION CLINIC
315 S. Plymouth Street
Chicago, Illinois 60604
Tel: 312-493-6700
jdortiz@uic.edu
Attorneys for Petitioner
    Case: 1:17-cv-03997 Document #: 50 Filed: 08/04/21 Page 3 of 3 PageID #:1530




                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 4, 2021, I electronically filed the foregoing document with

the clerk of the court for the Northern District of Illinois, using the electronic case filing system

of the court. The electronic case filing system sent a “Notice of E-Filing” to the attorneys of

record in this case.

                                               /s/ J. Damian Ortiz



J. Damian Ortiz / ARDC No. 6243609
UIC JOHN MARSHALL LAW SCHOOL
PRO BONO LITIGATION CLINIC
315 S. Plymouth Street
Chicago, Illinois 60604
Tel: 312-493-6700
jdortiz@uic.edu
